 1 Jeremy C. Johnson, Bar #025203
   JONES, SKELTON & HOCHULI, P.L.C.
 2 40 North Central Avenue
   Suite 2700
 3 Phoenix, Arizona 85004
   Telephone: (602) 263-4453
 4 Facsimile: (602) 200-7868
   jjohnson@jshfirm.com
 5 Attorneys for Petitioner
   SmileDirectClub, Inc.
 6
 7                              UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF ARIZONA

 9 SmileDirectClub, LLC                            )
                                                   )
10               Petitioner,                       )   CASE NO. MC-21-21-PHX-DLR
                                                   )
11 v.                                              )   SMILEDIRECTCLUB, LLC’S
                                                   )   REPLY IN SUPPORT OF ITS
12               Align Technology, Inc.            )   MOTION TO ENFORCE SUBPOENA
                                                   )   TO ALIGN TECHNOLOGY, INC.
13 Respondent.                                     )
                                                   )
14

15               Nothing in Align Technology, Inc.’s (“Align”) Opposition to SmileDirectClub,

16 LLC’s (“SDC”) Motion to Enforce Subpoena provides a basis to allow Align to escape the

17 production of documents. Throughout the discussion leading up to the filing of the Motion,

18 and again in its Opposition, Align fails to acknowledge that it has refused to agree to search
19 for or produce a single document, and it feigns ignorance about its deep connection to the

20 Provider Plaintiffs in the Ciccio matter and the direct correlation between the documents

21 requested by SDC and its claims and defenses in that case. Most obviously, Align is not

22 only SDC’s competitor, but all of the Provider Plaintiffs sell clear aligners and two of the
        1
23 three heavily advertise that they sell Invisalign® clear aligners. Indeed, Dr. Joseph Ciccio

24
     Dr. Kapit (who calls his practice “Big Boca Smiles”) proclaims that he has been a
     1
25 “Preferred            Invisalign          Provider”            since           2014
   (https://www.bigtoothboca.com/index.php?p=396205); Dr. Ciccio boasts that he is a
26 “Platinum Invisalign Provider” (https://www.nyorthodocs.com); and Dr. Raj (Alamo

     9425656.1
 1 highlights that he is on the Invisalign® “faculty” and his Invisalign® status as an

 2 “Elite Provider” as the crowning achievement on his website, advertising that he has

 3 “successfully treated hundreds of patients” with Invisalign®:2

 4

 5

 6

 7

 8
 9

10

11

12
                                              “Dr. Ciccio was one of the first
13
                                              orthodontists in the New York area to be
14                                            trained in the Invisalign technique.
                                              A member of the Invisalign Faculty,
15                                            Dr. Ciccio teaches other orthodontists how
                                              to treat with the Invisalign appliance.
16                                            He, and his partner, Dr. Demarest, have
                                              successfully treated hundreds of patients
17
                                              using this advanced appliance.”
18

19

20

21               And Align’s entanglement with the issues on this case does not end with the three

22 named Provider Plaintiffs. The class that the Provider Plaintiffs purport to represent no

23 doubt will include many of the 102,000 “active Invisalign trained doctors” that Align touts
24
   Ranch Orthodontics) advertises that he offers clear aligner treatment, though it is unclear
25 what brand he sells (https://www.alamoranchorthodonticssa.com/treatments/).
   2
     http://www.cicciodemarestorthodontics.com/meet-dr-joseph-ciccio.php (indications and
26 call-out added).
                                             -2-
     9425656.1
1 in its 2020 Annual Report,3 each of whom has a direct pecuniary interest in denigrating

2 SDC and promoting Invisalign® over SDC’s clear aligner treatment.

3                Moreover, the Provider Plaintiffs’ claims that SDC’s clear aligner treatments is
4 inferior and below the required “standard of care” (see, e.g., Amended Complaint, Doc.

5 No. 36, at ¶¶ 80, 85-88, 90-91,93, 98-99) mirror those made by Align in various forms,

6 including most recently in its 2020 Annual Report (p. 10) where Align differentiates itself

7 from SDC as:

8                      [D]irect-to-consumer (“DTC”) companies that provide clear aligners
                       using a remote teledentistry model requiring little or no in-office care
9                      from trained and licensed doctors, and doctors themselves who can
                       manufacture custom aligners in their offices using modern 3D printing
10                     technology. Unlike our DTC competitors, we are committed to
                       doctors being at the core of our business strategy, and Invisalign
11                     Treatment requires a doctor’s prescription and an in-person physical
                       examination of the patient’s dentition before treatment can begin.4
12
     In that very important way, Align is not merely a third-party, but its products and
13
     services—including comparisons between the safety and efficacy of its clear aligner
14
     treatment and SDC’s—are at the heart of the Provider Plaintiffs’ claims in this case.
15
     In defending its blanket objections and complete refusal to produce—or search for or even
16
     quantify the supposed burden of producing—even a single document, Align even takes the
17
     untenable the position that unprivileged communications it had with counsel for the
18
     Provider Plaintiffs about this litigation are not relevant to the allegations at issue. Align is
19
     wrong.
20
                 SDC’s requests to Align are more than relevant to SDC’s defenses in the underlying
21

22   3
           Available     at    https://investor.aligntech.com/financial-information/annual-report
     (last visited 4/21/2021).
23   4
       As noted in SDC’s opening brief [Doc. 1-2] at pp. 5-6, when Align was a supplier to and
     shareholder in SDC, and before an arbitrator found that Align breached its covenants with
24   SDC and was ordered to close its direct-to-consumer stores permanently through 2022,
     Align sang a different tune. Accordingly, SDC needs all of the documents in Align’s
25   possession that bear on SDC’s model in order to show that the claims that the Invisalign®
     providers are asserting in this case were at one time refuted by the very company with
26   which they are affiliated.
                                                    -3-
     9425656.1
 1 action, Align is a central player in the Ciccio action, and Align has not even attempted to

 2 show that responding to the requests would pose an undue burden. Thus, SDC respectfully

 3 requests that this Court enter an order compelling Align to produce documents in response

 4 to the subpoena.5

 5 1.            SDC’S SUBPOENA SEEKS DOCUMENTS RELEVANT TO THE PARTIES’
                 CLAIMS AND DEFENSES IN THE CICCIO MATTER
 6

 7               Align argues that “all of the [Provider Plaintiffs’] claims turn on whether SDC made

 8 false or misleading statements, and whether consumers relied on those statements.”
 9 (Opp’n at 4.) This is true, but only partially. Align improperly relies on this fact to

10 mischaracterize SDC’s subpoena requests as irrelevant, when in fact the requests seek

11 documents directly relevant to the allegations in the Provider Plaintiffs’ First Amended

12 Complaint (“FAC”).

13               A.     Align is Not Entitled to Heightened Protection

14               Align’s assertion that it is entitled to heightened protection as a nonparty fails under

15 the circumstances of this case. (See Opp’n at 7.) In this District, the “heightened relevance

16 standard” merely allows a court to engage in a balancing analysis. Aquastar Pool Prods.

17 Inc. v. Paramount Pool & Spa Sys., No. CV-19-00257-PHX-DWL, 2019 WL 250429,
18 at *2–3 (D. Ariz. Jan. 17, 2019) (granting a motion to compel and finding that “[t]he proper

19 way to afford this special consideration is to weigh the burden to the subpoenaed party

20 against the value of the information to the serving party”); see also Baker, Donelson,

21 Bearman, Caldwell & Berkowitz PC v. NextCare Holdings Inc., No. CV-20-01000-PHX-

22 GMS, 2020 WL 3826841, at *2 (D. Ariz. July 8, 2020) (citing Aquastar for the assertion

23 that analysis of nonparty discovery requires a balancing test). SDC demonstrated in its
24 Motion that Align possesses uniquely relevant documents for the claims and defenses in

25
   5
     SDC notes that its response to Align’s Motion to Transfer SDC’s Motion to Enforce to
26 the Middle District of Tennessee is not due until May 28, 2021. See Local Rule 7.2(c–d).
                                              -4-
     9425656.1
 1 the Ciccio action. Consequently, the “balance” tips strongly in favor of compelling

 2 production.

 3               Align fares worse in the Sixth Circuit, where it asks this matter transferred.
 4 Courts in that District apply a heightened relevance standard only when the requested

 5 information is invasive to the personal life of an individual. See, e.g., Muslim Cmty. Assoc.

 6 of Ann Arbor v. Pittsfield Twp., No. 12-cv-10803, 2014 WL 10319321, at *4 (E.D. Mich.

 7 July 2, 2014) (applying a heightened relevance standard because the subpoena sought

 8 private communications an individual had with her neighbors); Fritz v. Charter Twp. of
 9 Comstock, No. 1:07-CV-1254, 2010 WL 1856481, at *1 (W.D. Mich. May 10, 2010)

10 (“When the subject of a discovery request is personnel files, it is appropriate for the Court

11 to require a heightened showing of relevance and need.”) (emphasis added); Innovative

12 Concept Grp., Inc. v. Food Sales of Tenn., Inc., No. 3:03-CV-549, 2005 WL 816233, at *1

13 (E.D. Tenn. Mar. 17, 2005) (denying a motion to quash on relevancy grounds involving

14 direct competitors). But none of those concerns is present in this case. SDC’s requests do

15 not seek invasive personal information and Align is well positioned to provide the valuable

16 information. Accordingly, “the test for ‘relevance,’ in the context of a Rule 45 subpoena

17 to a non-party, is no different than the test under Rules 26 and 34.” Aquastar, 2019 WL
18 250429, at *5.

19               Align’s rebuke of SDC’s individual reasons for relevancy likewise fall flat.
20 (Opp’n at 13–15.) Align effectively asks the Court to ignore the actual allegations levied

21 against SDC, and instead lump them into the limitless concept of “whether SDC’s

22 marketing was false or misleading.” (Id. at 13.) But SDC’s requests are specific, and

23 targeted at the core subject matter of the allegations, including whether SDC’s business
24 constitutes the illegal practice of dentistry. (FAC ¶ 123.) Align’s suggestion that SDC did

25 not “provid[e] support or explain[] what issue the evidence sought ‘is directly relevant’ to”

26 both ignores SDC’s substantial pre-motion meet-and-confer efforts and contradicts Align’s
                                             -5-
     9425656.1
 1 admission that it “review[ed] the amended complaint.” (Opp’n at 13; id. at 4.) Moreover,

 2 Align’s gripes about SDC’s relevance argument are insufficient for the following reasons:

 3               •   Align cannot credibly argue that comparison studies between
                     Invisalign and SDC’s aligners would not be relevant. The safety and
 4                   efficacy of SDC’s aligners are squarely at issue, and because any
                     study would conclude that SDC’s aligners are safe, effective, and
 5                   comparable to Invisalign, those studies would undercut the Provider
                     Plaintiffs’ claims to the contrary.
 6
                 •   Communications between Align and the Provider Plaintiffs or their
 7                   counsel are inherently related to this litigation and relevant to the
                     claims and defenses at issue.
 8
                 •   Align asks whether in-person examination is even relevant to this
 9                   litigation, yet the very first sentence of its Opposition pejoratively
                     characterizes SDC as “a Direct-to-Consumer medical device company
10                   that provides clear aligners to patients without having a dentist or
                     orthodontist examine the patient in person.” (Opp’n at 1.) Align
11                   suggests alternative means of obtaining this kind of evidence, but it
                     ignores that its perspective on the standard of care—both as a provider
12                   of clear aligners and a contracting party with some of the Provider
                     Plaintiffs—is uniquely relevant to this dispute.
13
                 •   Align ignores that Align itself challenged certain of SDC’s marketing
14                   claims before the National Advertising Division (“NAD”) – and lost
                     – that the Provider Plaintiffs likewise challenge in this case, including
15                   statements about “bite correction”6 (Amended Complaint at ¶¶ 107-
                     112, 188), and SDC’s refund policy (id. at ¶¶ 100-106); as well as
16                   NAD challenges mounted – and lost – by the American Association
                     of Orthodontists (“AAO”), which has extensive ties to Align,
17                   regarding the efficacy and safety of SDC’s teledentistry model (id. at
                     ¶¶ 80, 85-88, 90-91,93, 98-99).
18
                 •   Align ignores its ties to the AAO and to the American Dental
19                   Association (“ADA”), trade organizations that have asserted specious
                     accusations against SDC and to which, as more fully described infra
20                   p. 6, the Provider Plaintiffs themselves belong. The overlap between
                     the Provider Plaintiffs, Align, the ADA, and the AAO is undeniable.
21
     (See Opp’n at 13–14 (Align’s “Reasons” Nos. 4, 6, 11, and 13).)
22

23
24
     6
     See April 27, 2020 NAD press release (attached hereto as Exhibit 1). Note that SDC
25 references these NAD proceedings, which are confidential, not for the truth of the matter
   asserted, but rather merely for the proposition that many of the Provider Plaintiff’s claims
26 mirror those made by Align and organizations with which Align has ties.
                                               -6-
     9425656.1
 1               Align’s facile arguments on relevancy wilt upon even a cursory examination of
 2 SDC’s requests and the allegations in the Complaint. Align has asserted the same kinds of

 3 charges against SDC that are mimicked by its Invisalign® providers in this case. To defend

 4 itself in this litigation, therefore, SDC needs Align’s documents to show that: (1) there is

 5 no medical, scientific or other factual bases for the shortcomings in SDC’s clear aligner

 6 treatment alleged by the Provider Plaintiffs, Align, the ADA, and the AAO; (2) the aligner

 7 comparisons made by Align and the Provider Plaintiffs are without factual basis; (3) Align

 8 communicated with the ADA, the AAO, the Provider Plaintiffs themselves, and/or their
 9 attorneys about the very factual statements and issue that are at issue in the case; (4) the

10 extent of Align’s involvement with and influence on the regulatory actions that form the

11 basis of the Provider Plaintiffs’ claims; (5) Invisalign® providers are not adequate or

12 representative class members; (6) the Provider Plaintiffs’ lack the clean hands to recover

13 damages; (7) the standard of care for an in-person visit and remote teledentistry are exactly

14 the same; and (8) Align has been behind or involved with this litigation. For these and

15 other reasons, the documents sought by SDC are relevant, and nothing in Align’s

16 Opposition effectively rebuts that.

17               B.    The Subpoena Requests Are Different From Requests Made to SDC
18               Align asserts that SDC has taken contradictory positions on the categories of
19 requested documents by arguing that discovery from SDC on certain topics would be

20 irrelevant, while the same discovery from Align is relevant. (Opp’n at 10.) But Align’s

21 overly simplistic view of the requests is wrong. Indeed, the requests to SDC and Align are

22 fundamentally distinct because SDC’s and Align’s relationship to the underlying

23 allegations are inherently different.
24               The Provider Plaintiffs’ Amended Complaint incorporates actions taken by the
25 AAO, the ADA and various state dental boards as support that SDC violated federal law

26 or some undisclosed and undefined standard of care for teledentistry. (See, e.g., FAC at
                                           -7-
     9425656.1
 1 ¶¶ 2(a), 2(c), 3, 89, 121, 123, 126, 166, 210(h), 216(h), 222(h), 229(h), 235(h), 241(h),

 2 247(h), and 253(h).) This is not surprising, since all of the Provider Plaintiffs and their

 3 practices are members of the AAO and the ADA. Align’s ties to the AAO (and we believe

 4 the ADA) are beyond dispute, and SDC believes that Align was involved, assisted and/or

 5 otherwise was consulted in connection with those actions. Accordingly, Align’s

 6 communications with federal and state agencies—as well as with the ADA, AAO, and state

 7 dental boards—are relevant because those agencies’ actions form the basis of much of the

 8 Provider Plaintiffs’ allegations against SDC.           The same cannot be said about SDC
 9 communications with similar agencies or boards. Thus, SDC is not “talking out of both

10 sides of its mouth.” (Opp’n at 10.) The fact that this type of discovery is relevant as to

11 Align, but not relevant as to SDC, is consistent with a proper understanding of the

12 allegations in the Provider Plaintiffs’ Complaint.

13               C.    SDC Does Not Seek “Motive Discovery”
14               Align tries to avoid it obligations by mischaracterizing SDC’s requests as “motive
15 discovery.” (See Opp’n at 11–12.) That is untrue, and Align offers no factual support for

16 this assertion.7 SDC does not seek discovery from Align for “motive discovery.” If any

17 of the Provider Plaintiffs benefitted from Align’s coordinated efforts with the ADA, AAO,
18 and other entities against SDC, then those Plaintiffs are benefitting from the very conduct

19 that they allege harmed them. Put another way, Align’s efforts to cast SDC in a false bad

20 light is creating a benefit for the Provider Plaintiffs. The Provider Plaintiffs cannot turn

21 around and claim to be harmed by those same falsehoods—for example, that SDC’s

22

23
   7
     This argument is especially far-fetched. SDC and Align are no strangers to litigation;
24 each has sued the other on multiple occasions, and there are at least two pending cases now.
   If SDC wanted to sue Align, it could do (and has done so) without resorting to third-party
25 discovery. And despite that there is pending litigation between the companies, SDC has
   not sought these documents before because they were not relevant. They are, however,
26 relevant here.
                                              -8-
     9425656.1
 1 aligners “violate[] the FD&C Act and involve[] the illegal practice of dentistry.”

 2 (FAC at p.38, Section Heading H.)

 3               SDC’s requests to Align are directly related to the statements and omissions in the
 4 Provider Plaintiffs’ Amended Complaint, and are necessary to SDC’s defenses in the

 5 underlying actions, including its ability to attack alleged damages, causation, and the

 6 adequacy of class representatives. SDC’s requests to Align have no relation to the Provider

 7 Plaintiffs’ motive.

 8 2.            ALIGN HAS NOT DEMONSTRATED UNDUE BURDEN
 9               Align rests its claim of undue burden on the lack of relevancy of SDC’s requests.
10 And despite its flat refusal to make any effort to quantify its purported burden,

11 Align maintains that it is not estopped from complaining of its un-investigated “burden.”

12 Align is wrong on both counts. For the reasons shown above, SDC’s requests are relevant.

13 Thus, Align cannot predicate undue burden on a lack of relevance.

14               Similarly, Align cannot credibly show that SDC’s requests impose an undue burden
15 because Align has not taken a single step to determine what kind of burden the requests

16 might actually impose. During the meet-and-confer call between the parties, SDC inquired

17 as to what kind of searches Align had run to conclude the burden was too great, and SDC
18 offered to work collaboratively with Align to reduce that burden. Align, however, had

19 made no effort to comply with the subpoena whatsoever.

20               Finally, Align misconstrues the standard of Rule 45 discovery by stating that “even
21 a minimal burden upon Align cannot be justified.” (Opp’n at 16.) Such a “minimal

22 burden” standard would eviscerate any practical use of Rule 45 discovery, and it is an

23 incorrect statement of the law. “Whether a burden is undue requires weighing ‘the likely
24 relevance of the requested material . . . against the burden . . . of producing the material.’”

25 In re Smirman, 267 F.R.D. 221, 223 (E.D. Mich. 2010) (citing EEOC v. Ford Motor Credit

26 Co., 25 F.3d 44, 47 (6th Cir. 1994)) (alteration in original). While courts “consider one’s
                                               -9-
     9425656.1
 1 status as a nonparty to be a significant factor in the undue-burden analysis,” the nonparty

 2 seeking to quash a subpoena “still bears the burden of demonstrating that the discovery

 3 sought should not be permitted.” Sinclair v. Lauderdale Cty., No. 2:14-cv-02908-SHM-

 4 cgc, 2015 WL 1393423, at *3 (W.D. Tenn. Mar. 24, 2015) (internal citations omitted).

 5 If a moving party does not offer any “alternatives that might enable some degree of

 6 production,” this can be a factor in denying a motion to quash based on claims of undue

 7 burden. Abundes v. Athens Food Servs., No. 3:14-1278, 2015 WL 13664280, at *2 n.4

 8 (M.D. Tenn. Sept. 18, 2015).
 9               Align cites Free Stream Media for a proposition that the decision does not support.
10 The Free Stream court did not find that “even a minimal burden” could support a motion

11 to quash. See Free Stream Media Corp. v. Alphonso Inc., No. 17-cv-02107-RS (KAW),

12 2017 WL 6209309, at *5 (N.D. Cal. Dec. 8, 2017) (cited Opp’n at 16). Rather, the court

13 ruled that the subpoena in question was unduly burdensome because the plaintiff had failed

14 “to explain the relevance of the information sought or why they need the information.” Id.

15 Additionally, “the original scope and time period [of the subpoena] were unlimited,”

16 which contributed to the undue burden on the third-party respondent. Id. And the

17 respondent had already spent more than $50,000 complying with the subpoena. Id. at *6.
18 Here, SDC has demonstrated the relevance of its requests to Align and—apart from this

19 unnecessary and self-inflicted motion practice caused by Align’s refusal to comply with

20 the subpoena—Align has incurred no burden to date.

21 3.            CONCLUSION
22               Align wants the Court to take a deliberately uninformed view of the allegations in
23 the Provider Plaintiffs’ Complaint and absolve it of any obligation to respond to reasonable
24 discovery. For the foregoing reasons, and for the reasons described in SDC’s Motion,

25 SDC asks that the Court not do so, and instead order Align to comply with the subpoena

26 and produce responsive documents.
                                                    - 10 -
     9425656.1
 1                     DATED this 21st day of May, 2021.
 2                                                   JONES, SKELTON & HOCHULI P.L.C.

 3

 4                                                   By/s/ Jeremy C. Johnson
                                                        Jeremy C. Johnson
 5                                                      40 N. Central Avenue, Suite 2700
                                                        Phoenix, Arizona 85004
                                                        Attorneys for Plaintiff SmileDirectClub, Inc.
 6

 7                                    CERTIFICATE OF SERVICE
 8               I hereby certify that on this 21st day of May, 2021, I caused the foregoing document
 9 to be filed electronically with the Clerk of Court through the CM/ECF System for filing;

10 and served on counsel of record via the Court’s CM/ECF system.

11
     /s/ Kelli Huddleston
12

13

14

15

16

17
18

19

20

21

22

23
24

25

26
                                                    - 11 -
     9425656.1
